Title: From Thomas Jefferson to James Monroe, 5 October 1781
From: Jefferson, Thomas
To: Monroe, James


        
          Dear Sir
          Monticello Oct. 5. 1781.
        
        I should have been and shall always be happy to see you at Monticello, but could not expect so much of the little time you have to prepare for your journey. I inclose you three letters, the one directed to Dr. Franklin, the other two for Mr. Jay and Mr. Adams but not directed because I really do not know the address of those two gentlemen. This you will be able to learn before you shall have an opportunity of delivering them and you will be so good as to superscribe it. With respect to the part of France or even of Europe  in which it will be best for you to reside you will certainly be the best judge yourself, when you get there. Paris itself would no doubt be agreeable, and like all other great cities would admit of so much perfect retirement as you should chuse. But the South of France might be preferable in climate and other circumstances. In fact these and your own good judgment must and ought to govern your determination. The books noted in the paper I once took the liberty of putting into your hands, are amply sufficient in the line of the law. Adding to them any new publications of the same kind in England I should not think further reading necessary. The other branches of science noted in the same paper will afford you agreeable and useful employment, and in some of them you will find better books in Paris than those I named. An entrance in the Temple, or gown from thence, would hardly add to your character here, but could you attend Westminster hall a term or two, no doubt you would catch something in the manner of doing business which, formed as our habits are on that model, might be of advantage to you. An attendance on parliament would be useful in the same way. When I left Richmond in May I put into the hands of Mr. Buchanan for you a small box containing the Parliamentary debates and Historical register, between 30 and 40 vols., and left with Mrs. Sherrar a letter to you, begging your acceptance of them as a small memorial of the esteem I entertain for you. The books are still with Mr. Buchanan. They may be of use when you shall become a parliamentary man, which for my country and not for your sake, I shall wish to see you.
        I think with you that the present force of regulars before York might admit a discharge of the militia with safety. Yet, did it depend on me, perhaps I might not discharge them. As an American, as a Virginian, I should covet as large a share of the honor in accomplishing so great an event as a superior proportion of numbers could give.
        I shall be very happy to hear from you whenever you can spare time to write, tho’ can not promise a full return of American news, secluded as I am and mean to be from the news-talking world. Yet you shall certainly have the best I can give you if you will let me know how and where to address you. The Annual register, Monthly reviews and Parliamentary debates, no doubt, will obtain your perusal wherever you settle. In our present dearth of science nothing would be more acceptable after you are done with them and they should be preserved for you till your return. Mrs. Jefferson joins me in wishes for a safe and pleasant voiage and return, and  beleive me to be with great sincerity, Dr Sir Your affectionate friend & servt.,
        
          Th: Jefferson
        
      